UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7298


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICHAEL SPEED,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00700-JFM-1; 1:14-cv-00583-JFM)


Submitted:   January 26, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Michael Speed, Appellant Pro Se.    Benjamin M. Block, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael         Speed     seeks          to      appeal     the       district         court’s

order denying his 28 U.S.C. § 2255 (2012) motion.                                           The order is

not   appealable        unless       a       circuit          justice        or       judge     issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(B) (2012).

Before determining whether Speed has satisfied the requirements

necessary       for    issuance          of     a        certificate          of           appealability,

however,    this       court        must       assure          itself        that          Speed     timely

appealed the district court’s dismissal order.                                             See Bowles v.

Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a

notice     of     appeal       in        a     civil           case     is        a        jurisdictional

requirement.”); see also Hernandez v. Thaler, 630 F.3d 420, 424

(5th Cir. 2011) (“Before turning to the merits of Hernandez’s

motion for a [certificate of appealability], we pause to assure

ourselves of our jurisdiction.                               Habeas proceedings are civil

actions,    and       the   timely           filing       of    a     notice          of    appeal    is   a

jurisdictional         prerequisite             to       a     civil    appeal.”)             (footnotes

omitted).

            When, as here, the United States or its officer or

agency is a party to an action, a notice of appeal must be filed

no more than sixty days after the entry of the district court’s

final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

                                                     2
4(a)(6).     The district court entered its order denying Speed’s

§ 2255 motion on June 19, 2014, making Speed’s notice of appeal

due no later than August 18, 2014.            Speed’s notice of appeal was

not filed until August 25, 2014 and, thus, was untimely filed.

           Despite the foregoing, we find error in the district

court’s handling of Speed’s July 9, 2014 correspondence, which

the district court construed as an inquiry into the status of

Speed’s case.         Speed’s July 9, 2014 correspondence—which was

filed within the time for making a Fed. R. Civ. P. 59(e) motion *—

explicitly informed the district court that it neglected to rule

on the ineffective assistance of counsel claims Speed raised in

his motion to amend his § 2255 motion, which was granted by the

district     court.      Moreover,      in    that     correspondence,     Speed

explicitly    asked    the   district   court    for    direction    on   how    to

proceed by asking whether he should note an appeal to this court

or file a reconsideration motion in the district court.                   Because

we   conclude   that    the    district      court   should   have    construed

Speed’s July 9, 2014 correspondence as a Rule 59(e) motion, we

remand this matter to the district court to allow it to docket

Speed’s July 9, 2014 correspondence as a Rule 59(e) motion.                     See

Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978) (holding,


     *
       A motion to alter or amend judgment must be made within
twenty-eight days of entry of the order being challenged. Id.



                                        3
under a prior version of Rule 59(e), that “if a post-judgment

motion is filed within ten days of the entry of judgment and

calls into question the correctness of that judgment it should

be treated as a motion under Rule 59(e), however it may be

formally styled”).

            Because       it    is     unclear   whether      the   district      court

considered the ineffective assistance of counsel claims Speed

raised in his amended § 2255 motion, and since it is imperative

that the district court be given an opportunity to review those

claims in the first instance, we find that allowing the district

court to rule on the merits of Speed’s Rule 59(e) motion would

aid this appeal.          See Fobian v. Storage Tech. Corp., 164 F.3d

887, 890 (4th Cir. 1999) (“Indeed, it would be both inefficient

and unfortunate to require the district court to wait until the

underlying appeal is completed before giving any indication of

its desire to grant a pending [Fed. R. Civ. P.] 60(b) motion.

Such   a   prohibition         would    likely   render       the   initial      appeal

pointless in cases where the district court ultimately grants

the motion following appeal.”).

            Accordingly, we order a limited remand and direct the

district    court        to    promptly     docket      Speed’s     July    9,      2014

correspondence as a Rule 59(e) motion and to consider the motion

on its merits.       If the district court concludes that the motion

is   meritless,     it    should     deny   it   with    an   explanation      of    its

                                            4
finding    and     any    appeal     from    the   district       court’s   denial   of

relief will be consolidated with this appeal.                         If the district

court is inclined to grant the motion, it must issue a short

memorandum so stating, and Speed can request that this court

issue a limited remand so the district court can rule on the

ineffective assistance of counsel claims Speed raised in his

motion     to    amend     his      § 2255   motion.         If    either    party   is

dissatisfied after the district court disposes of the Rule 59(e)

motion, any appeal from the district court’s final order will be

consolidated with this appeal.               Regardless of the outcome of the

Rule 59(e) motion, the record, as supplemented, will be returned

to this court for further consideration.

            In ordering this remand, we express no opinion as to

the merits of the Rule 59(e) motion.                 Any statement of our views

at this time would necessarily infringe on the proper role of

the   district         court   in    considering    the      motion    in   the   first

instance.       We also decline to rule at this time on whether Speed

is entitled to a certificate of appealability as to the district

court’s order denying the § 2255 motion, but defer ruling on the

application pending resolution of the Rule 59(e) motion.                             We

dispense        with    oral     argument     because       the    facts    and   legal

contentions       are    adequately     presented      in    the   materials      before

this court and argument would not aid the decisional process.

                                                                              REMANDED

                                             5